              Case 3:21-md-02981-JD Document 33 Filed 05/12/21 Page 1 of 4



Brian C. Rocca
brian.rocca@morganlewis.com



May 12, 2021

The Honorable James Donato
U.S. District Court for the Northern District of California
450 Golden Gate Avenue, Courtroom 11, 19th Floor
San Francisco, CA 94102

Re:       In re Google Play Store Antitrust Litig., No. 3:21-md-02981-JD (N.D. Cal.)

Dear Judge Donato:

        Defendants (collectively, “Google”) respectfully oppose Plaintiffs’ motion to compel production
of discovery from an unrelated tort case (“cloned discovery”) previously pending in state court in New
York, Callsome Solutions, Inc. v. Google, Inc., No. 652386/2014 (N.Y. Sup. Ct.).

        Plaintiffs’ Request for Production No. 204 demands documents produced in Callsome, which is
on top of their 203 other requests for production (over 400 including subparts). In response to those
203 requests, the Parties have already negotiated the scope of review of 24 Google custodians and
millions of documents. Google is also responding to a multitude of requests for documents and data
from centralized storage locations and databases targeting substantive topics. Consequently, Google’s
objection to Plaintiffs’ demand for cloned discovery from an entirely separate litigation is not to avoid
meeting any disclosure obligation or to deny Plaintiffs full access to discovery, but for three concrete
reasons:

      ● First, “[a]sking for all documents produced in another matter is not generally proper,” and
        requests for cloned discovery should be denied. Goro v. Flowers Foods, Inc., No. 17-cv-02580-
        JLS-JLB, 2019 WL 6252499, at *18 (S.D. Cal. Nov. 22, 2019); In re Volkswagen “Clean
        Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., No. 2672 CRB (JSC), 2017 WL 4680242,
        at *1-2 (N.D. Cal. Oct. 18, 2017) (denying request for cloned discovery).

      ● Second, the tort and libel claims alleged in the Callsome litigation arising from Google’s
        decision to send warning notices to apps containing a single plaintiff’s Software Development
        Kit (“SDK”) from Google Play have no bearing on the antitrust claims relating to app
        distribution and in-app billing policies in this litigation. As such, cloned discovery
        from Callsome is not a proper subject of discovery under Rule 26(b)(1).

      ● Last, Plaintiffs cannot abruptly reverse their position on whether search and ads are relevant in
        this litigation. In an attempt to manufacture relevance to the antitrust claims in these litigations,
        Plaintiffs claim that Google “squash[ed] Callsome’s [SDK] due to its use of competing search
        functionality and a competing ad network,” yet they had previously asserted before the Judicial
        Panel on Multidistrict Litigation (“JPML”) that Google’s conduct with respect to “general
        search services, search advertising, and general search text advertising” “bears little
        resemblance” to the issues before this Court.




                                                                  Morgan, Lewis & Bockius        LLP
                                                                  San Francisco, CA 94105-1596         +1.415.442.1000
                                                                  United States                        +1.415.442.1001
            Case 3:21-md-02981-JD Document 33 Filed 05/12/21 Page 2 of 4



 I.    Plaintiffs’ Request for Cloned Discovery Is Improper

        “‘[C]loned discovery,’ requesting all documents produced or received during other litigation or
investigations, is irrelevant and immaterial unless the fact that particular documents were produced or
received by a party is relevant to the subject matter of the subject case.” King Cnty. v. Merrill Lynch &
Co., No. C10-1156-RSM, 2011 WL 3438491, at *3 (W.D. Wash. Aug. 5, 2011) (citation omitted).

        There are two reasons for this straightforward rule. First, the party seeking to compel discovery
bears the initial burden of establishing that its request is relevant and proportional to the needs of the
case. Gilead Scis., Inc. v. Merck & Co, Inc., No. 5:13–CV–04057–BLF, 2016 WL 146574, at *1 (N.D.
Cal. Jan. 13, 2016); Ellis v. J.P. Morgan Chase & Co., No. 12-cv-03897, 2014 WL 1510884, at *3
(N.D. Cal. Apr. 1, 2014). But parties seeking cloned discovery cannot meet their initial burden, as they
are “not in a position to even know what they are actually asking for.” Goro, 2019 WL 6252499, at *18.
Second, cloned discovery compels duplicative searches for responsive documents and documents
produced in another litigation, and is thus “definitionally unduly burdensome.” Id.

        Volkswagen is instructive. There, plaintiffs in a shareholder suit sought to compel Volkswagen
to turn over its MDL class action production to them. The Court denied the plaintiffs’ motion and held
they “must comply with the Federal Rules by serving Volkswagen with requests for production, which
‘must describe with reasonable particularity each item or category of items to be inspected.’”
Volkswagen, 2017 WL 4680242, at *1 (quoting Fed. R. Civ. P. 34(b)(1)(A)). The Court further
explained that the plaintiffs were “not entitled to complete access to the MDL Production simply
because there may be an overlap between their claims and those in the consolidated consumer class
action.” Id. at *2.

          Such discovery is thus improper even if “there may be an overlap between” the two cases. Here,
nothing about the fact that Google produced or received discovery in connection with the tort and libel
claims at issue in Callsome is relevant to this litigation. Indeed, Plaintiffs do not assert that “the fact
that particular documents were produced [in Callsome]” is relevant to their claims here. So the demand
fails at the threshold.

         Moreover, Plaintiffs have already requested voluminous relevant information through
negotiations in which Google agreed to run an onerous list of search terms against data from numerous
custodians over a 12-year period, resulting in a robust review of documents relevant to this case.
Plaintiffs provide no evidence or argument that they will not obtain the relevant discovery they need
from their other 203 document requests. Plaintiffs’ request for cloned discovery is thus improper and
should be denied. See Goro, 2019 WL 6252499, at *19; Volkswagen, 2017 WL 4680242, at *2.

II.    The Callsome Materials Are Neither Relevant to Any Claim or Defense in this Litigation
       nor Proportional to the Needs of this Case

        Under Rule 26(b)(1), discovery is limited to “any nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case, . . . .” Where “the requested
discovery is not relevant to any claim or defense,” a motion to compel must be denied. AdTrader, Inc.
v. Google LLC, No. 17-cv-07082-BLF, 2020 WL 5106707, at *2 (N.D. Cal. Aug. 31, 2020) (denying
motion to compel); see also Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YFR (TSH), 2020 WL
7779017, at *3 (N.D. Cal. Dec. 31, 2020) (denying motion to compel production of documents
concerning non-U.S. activities for lack of relevance).

        Here, Plaintiffs have not met their burden of demonstrating the Callsome materials are relevant
and that their production is proportional to the needs of this litigation. Gilead, 2016 WL 146574, at *1;

                                                    2
            Case 3:21-md-02981-JD Document 33 Filed 05/12/21 Page 3 of 4



Ellis, 2014 WL 1510884, at *3. The Callsome materials are irrelevant because in that case, the plaintiff
brought state law tort and libel claims against Google for allegedly interfering with its business by
issuing suspension warning notices to app developers who had integrated Callsome’s SDK into their
apps, which led app companies to remove the SDK. Callsome Compl. ¶¶ 1, 38, 42. Callsome claimed
that Google falsely asserted that the SDK violated Google’s developer policies because it presented ads
to consumers that interfered with other apps and their ads, and because it displayed interstitial ads inside
other apps. Id. ¶¶ 52, 56, 60-62. Callsome thus asserted claims for (i) tortious interference with its
contracts with StartApp and app developers, (ii) tortious interference with its prospective relationship
with two other companies to integrate its SDK, and (iii) trade libel. Id. ¶¶ 66-100.

         By contrast, Plaintiffs claim here that Google has monopolized alleged markets for Android app
distribution and in-app payment processing. Epic Compl. ¶ 3; Developer Compl. ¶ 3; Consumer Compl.
¶ 4. There is no factual overlap because Callsome did not relate to whether Google had monopoly
power or suppressed competition with respect to Play or in-app payments, but rather the legitimacy of
Google’s justifications for removing apps containing Callsome’s SDK--in other words, whether a single
app developer’s SDK violated Google’s ad policies for developers. Whether Google was justified under
its policies has no relationship to whether Google has monopoly power or engaged in exclusionary
conduct with respect to Android app distribution or in-app payments. The mere fact that Callsome
disagreed with Google’s decision does not change the analysis; as this Court held in Gilead where it
denied a discovery request for lack of proportionality, “[i]t would be like requiring GM to produce
discovery on Buicks and Chevys in a patent case about Cadillacs simply because all three happen to be
cars.” 2016 WL 146574, at *2. Nor is there any legal overlap between Callsome and this litigation,
which involve entirely different material elements that do not depend on any common proof or common
nucleus of operative facts. Accordingly, the Court should deny Plaintiffs’ request to compel production
of the Callsome materials for lack of relevance and proportionality.

III.    Plaintiffs’ Relevance Argument Attempts to Rewrite Their Complaints and Is Contrary to
        Their Representations Before the JPML

         Plaintiffs attempt to rewrite their complaints to allege that Google abused monopoly power in
Android app distribution to harm competition in that market “and adjacent markets.” Letter Br. 3. But
Plaintiffs never refer to “adjacent markets” in their complaints, nor do they present any claims that
Google harmed competition in alleged markets beside Android app distribution and in-app payments.
They cannot assert relevance based on a theory and claims that appear nowhere in their complaints.
Moreover, Plaintiffs represented before the JPML that the D.C. Government Action, which alleged that
Google harmed competition in markets for “general search services, search advertising, and general
search text advertising,” “bears little resemblance” to the issues before this Court. Joint Resp. 17, In re:
Google Inc. Antitrust Litig., MDL No. 2981 (J.P.M.L. Nov. 27, 2020), ECF No. 3717. Judicial estoppel
principles disfavor permitting Plaintiffs to contradict their position before the JPML, which the panel
accepted in denying consolidation with the Government Action. See Morales v. Ocwen Loan Servicing,
LLC, No. 3:17-cv-00979-JD, 2018 WL 3093440, at *2 (N.D. Cal. June 22, 2018) (Donato, J.) (“Judicial
estoppel operates to ‘bar litigants from making incompatible statements in two different cases.’”
(citation omitted)).

        Plaintiffs also incorrectly assert that the factual circumstances concerning Google’s enforcement
action against apps incorporating Callsome's SDK support their allegations here. Letter Br. 4. Callsome
noted in passing in the complaint that its SDK used Yahoo search (allegedly powered by Microsoft
Bing’s search engine), but Callsome never alleged that Google removed apps containing Callsome’s
SDK to harm competition from another search engine. Regardless, Plaintiffs here do not challenge
Google’s conduct with respect to any alleged internet search markets.


                                                     3
            Case 3:21-md-02981-JD Document 33 Filed 05/12/21 Page 4 of 4



         Last, the fact that the majority House Judiciary Committee report mentions Callsome’s belated
belief that “it was banned because of its partnership with StartApp, which--at the time--was widely
considered a nascent but rising rival to Google in the Russian search market” is irrelevant. U.S. House
of Representatives, Committee on the Judiciary, Majority Staff Report and Recommendations 222
(2020). Again, none of the claims or defenses in this litigation have anything to do with alleged search
markets (in Russia or otherwise).

       For the foregoing reasons, the Court should deny Plaintiffs’ motion to compel.


                                               Respectfully submitted,



                                               Brian C. Rocca
                                               Attorneys for Defendants




                                                    4
